                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM TURNER,                               :
     Petitioner,                              :
                                              :
                       v.                     :      CIVIL ACTION NO. 99-3975
                                              :
MARTIN DRAGOVICH, et al.,                     :
    Respondents.                              :

                                             ORDER

       AND NOW, this 14th day of August, 2019, upon review of Petitioner’s Motion to Alter

a Judgment pursuant to Rule 59(e), it is hereby ORDERED as follows:

       1. Petitioner’s Motion to Alter a Judgment (Docket No. 78) is DENIED;

       2. The Clerk of Court shall CLOSE this matter; and

       3. There is no cause to issue a certificate of appealability.



                                              BY THE COURT:



                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
